Declaration of Plaintiff Easton Stokes in response to Honorable Judge William Alsup’s Order
Requesting More Information Issued on July 26th 2021:

While I believe this request for more information is primarily directed at the Defendants I wish
to provide what answers I can.

I do not recall ever being told that I was subject to a 5150 or that I was subject to a 72 hour
hold during my efforts to seek psychiatric help in Spring 2002. I do not believe I was ever told
that I was subject to such a hold or given any form mentioning a 5150 or 5250.

I have submitted all paperwork that I have regarding this incident and do not recall any
additional paperwork being given to me at the time. I certainly do not recall receiving any sort
of 5250 certification and I am fairly confident I would remember such an item if I received it.

As described previously, I only became aware of the 5250 years later.

I do declare, under penalty of perjury, that the foregoing is true and correct. If the court has any
further specific questions for me, I will do my best to answer them.


                              _______/s/ Easton Stokes /s/________________
                                        Easton Stokes
